Dissenting Opinion by
Judge Mencer:
I respectfully dissent for two reasons.
First: I believe the classification provisions in question here, contrary to the majority’s analysis, are disability classifications and not sex classifications. Such classifications rationally serve a legitimate state interest; namely, the prerogative to operate a public school system.
Second: The United States Supreme Court, in Cleveland Board of Education v. LaFleur, 414 U.S. 632, 647 n. 13, 94 S. Ct. 791, 799, 39 L. Ed. 2d 52, 64 (1974), indicated that school boards may require all pregnant teachers to cease teaching “at some firm date during the last few weeks of pregnancy.” Here the maternity leave provisions establishing the firm date when pregnant teachers would cease teaching are a part of the collective *418bargaining agreement between the school district and the teachers’ representative. It is my view that these negotiated provisions are reasonable and permissible subjects of collective bargaining and do not violate or restrict the rights of pregnant teachers under the Constitution or under any applicable laws and regulations. It is noteworthy that none of the numerous cases cited by the majority deals with a classification for pregnant teachers which was the result of collective bargaining in which the teachers were coequal participants.